Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 2, 7 and 9-18
Cancelled: None
Added: None
Therefore, claims 1-18 are currently pending in the instant application.

Drawings
The drawings were received on 09/11/2020.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/11/2020 with respect to the rejection(s) of claim(s) 1 and 10 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2010/0105428 A1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2012/0162514 A1, hereinafter “Ryu”) in view of Kim (US 2010/0105428 A1, hereinafter “Kim”). 

As to claim 10, Ryu (Fig. 5A) a display device for switching a direction setting of direction keys (200; Para. 0056), comprising:
one or more processors (Fig. 1B element 209); and
one or more computer storage media for storing one or more computer-readable instructions (Para. 0050), wherein the processor is configured to drive the computer storage media to execute the following tasks:
receiving a signal (Fig. 2 step S220), wherein the display device is defined as having a first axis and a second axis (Fig. 3A,5A, 5C; Para.  0109, 0112, longer axis and shorter axis of the remote controller), and the signal indicates a first-axis rotation angle of the display device around the first axis and a second-axis rotation angle of the display device around the second axis (Para. 0111, 0112, 0115, longer axis rotation along the lateral direction and the shorter axis rotation along the perpendicular direction as shown from Fig. 5B to Fig. 5C;); and
display device (Fig. 5A elements 502, 504, 506, 508) according to the first-axis rotation angle and the second-axis rotation angle to perform directional control on a current display image (Figs. 5B-5C; Para. 0109-0113),
wherein the directional control is performed by any of the direction keys based on the result of the switching step (Para. 0110, 0113, The remote controller may control different sections of the television depending on its orientation, nonetheless the direction keys perform the directional control to the corresponding section of the television. For example, changing channel signal is interpreted as the directional control.). 
Ryu does not disclose the direction keys in a key area of the display device to perform directional control on a current display image displayed by the display device.
However, Kim (Fig. 10) teaches the direction keys in a key area (405) of the display device (400) to perform directional control on a current display image displayed by the display device (10-1, 10-2; Para. 0150).
It would have been obvious to one of ordinary skill in the art to combine teaching of Kim to include a projector in the mobile device of Ryu. The motivation would have been to increase the functionality of the mobile terminals (Kim; Para. 0005, 0007). 
The above rejection also stands for the similar corresponding method of claim 1. 

As to claim 11, Ryu discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the direction keys have a first direction setting (Fig. 5A), and the step of switching the direction setting of the direction keys in a key area of the display device according to the first-axis rotation angle and the second-axis rotation angle (Para. 0067, 0096, the shorter axis angle and the longer axis angle with respect to the lateral side) performed by the processor further comprises:
obtaining rotation information of the direction keys according to the first-axis rotation angle and

determining whether the rotation information is the same as the first direction setting (step S240, S250; Para. 0084, 0096); and
setting the first direction setting to a second direction setting according to the rotation
information when the rotation information is different from the first direction setting, and controlling
the direction of the current display image according to the second direction setting (Fig. 5B-5C; Para. 0112; Kim teaches the controlling the direction of the projected image by the display device as discussed above).
The above rejection also stands for the similar corresponding method of claim 2. 

As to claim 13, Ryu discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the processor further executes:
storing the direction settings (Fig. 5A; this direction setting of the keys has to be stored in order to display this setting of the keys);
newly receiving the signal for a predetermined period of time, and determining whether the
first-axis rotation angle and the second-axis rotation angle are changed (Fig. 2 step S230; Para. 0083); and
switching the direction setting of the direction keys and storing the direction setting when the
first-axis rotation angle and the second-axis rotation angle are changed (Fig. 5C, similarly this direction setting of the keys also has to be stored in order to display this setting of the keys).
The above rejection also stands for the similar corresponding method of claim 4. 

As to claim 15, Ryu discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the signal is manually input by a user (Para. 0068, user manually rotates the controller to change its settings).
The above rejection also stands for the similar corresponding method of claim 6. 

As to claim 16, Kim teaches the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the display device is a projector (Fig. 10).
The above rejection also stands for the similar corresponding method of claim 7. 

As to claim 17, Kim teaches the display device for switching a direction setting of direction keys as claimed in claim 16, wherein the current display image is an image projected by the projector (Fig. 10).
The above rejection also stands for the similar corresponding method of claim 8. 

As to claim 18, Kim teaches the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the display device is a liquid-crystal display (Para. 0064).
The above rejection also stands for the similar corresponding method of claim 9. 






Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Kim as applied to claims 2 and 11 above, and further in view of Kim (US Patent 5,181,029, hereinafter “Kim’029”).

As to claim 12, Ryu does not disclose the display device for switching a direction setting of direction keys as claimed in claim 11, wherein the rotation information of the direction keys is obtained from a lookup table.
However, Kim’029 teaches wherein the rotation information of the direction keys is obtained from a lookup table (Col. 8 lines 14-41). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim’029 to include a look-up table in Ryu/Kim. The motivation would have been to store different programs for the input device (Kim’029; Col. 8 lines 35-41).
The above rejection also stands for the similar corresponding method of claim 3. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Kim as applied to claims 1 and 10 above, and further in view of Akifusa et al. (US 2013/0249819 A1, hereinafter “Akifusa”).

As to claim 14, Ryu discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the signal is generated by a motion sensor (Fig. 2 element 201).
Ryu does not disclose wherein the motion sensor is a gyroscope, an accelerometer or a gravity sensor (G-sensor). 
However, Akifusa teaches wherein the motion sensor is a gyroscope, an accelerometer or a gravity sensor (G-sensor) (Para. 0021, 0035).

The above rejection also stands for the similar corresponding method of claim 5. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Cho et al. (US 2007/0002016 A1) teaches recognizing a grip posture and performing the corresponding function (Fig. 1, 4A-4D). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625